Citation Nr: 1120978	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the right hip, status post hip replacement, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to October 2000.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee. 
			
The issue of reduced mental clarity and/or a psychiatric disorder was raised in February 2009 correspondence from the Veteran, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, a remand is unfortunately required because a VA examination is needed to provide sufficient information to rate the disability in accordance with the applicable rating criteria.

The RO has rated the Veteran's right hip disability under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 and 5253, for arthritis and impairment of the thigh, respectively.  The Board finds that the Veteran's right hip disability has not been rated under the most appropriate diagnostic code.  See Butts v. Brown, 5 Vet. App. 532 (1993) (indicating the choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Any change in diagnostic code must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In April 2009 the Veteran underwent surgery for a total right hip replacement.  This is significant because the criteria for rating a hip replacement are found in DC 5054.  Under DC 5054, a 100 percent rating is assigned for this type of surgery with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of the prosthesis.  At the conclusion of this one-year period, a minimum 30 percent rating is assigned.  A higher evaluation of 50 percent may be assigned for moderately severe residuals of weakness, pain, or limitation of motion, and an even higher 70 percent rating may be assigned for markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis.  An even greater 90 percent rating may be assigned with painful motion or weakness such as to require the use of crutches.  Id.

Unfortunately, this code provision has not been applied in rating the Veteran's right hip disability, which, at the very least, entitles him to a temporary 100 percent rating for the one year immediately after his right hip replacement surgery in April 2009, and a minimum rating of 30 percent following the one year period.  The Board notes that the RO determined this rating code does not apply because the Veteran underwent hip resurfacing, not a hip replacement.  The medical evidence, however, is clearly to the contrary.  For example, x-rays taken in connection with the March 2010 VA examination document the replacement of the femoral head with a Birmingham Hip Resurfacing (BHR) System.  The April 2009 surgical records, while noting that a resurfacing procedure had initially been contemplated, document the Veteran's consent to a total hip replacement.  An "intraoperative working radiograph" taken during the surgery documents the placement of the hip prosthesis.  The Board finds no dispute that the Veteran underwent a hip replacement. 

As the Veteran's hip replacement was performed in April 2009, his temporary 100 percent evaluation should extend to April 2010.  There is no medical evidence in the file, however, subsequent to April 2010 with which to rate the Veteran on his post-operative status.  The Veteran has not been provided a VA examination that includes sufficient information to rate his right hip disability in accordance with this additionally applicable DC 5054.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that an examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.).  

Additionally, on remand, the Veteran's surgical scar should be assessed so that it may be determined whether he is entitled to a separate rating for this scar.  

Finally, any updated VA or private treatment records dated subsequent to this total rating period should be obtained on remand.  In this vein, the Board further notes that in a November 2006 letter, the Veteran indicated that he lives near the VA Medical Center in Murfreesboro, Tennessee, and that he has gone to the VA Medical Center in Nashville, Tennessee.  The record contains no VA treatment records from any facility.  Any existing records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records available from the VA Medical Center in Murfreesboro, Tennessee, and Nashville, Tennessee.  Ask the Veteran if he has received treatment from any other VA facility and obtain and associate with the claims file any such records.  

2.  Contact the Veteran and request that he provide authorization forms necessary to allow the RO to obtain any outstanding private treatment records that have been generated since 2009.  Thereafter, the RO should attempt to obtain those records.  

3. Schedule the Veteran for a VA examination to reassess the severity of his right hip disability, but especially insofar as whether he satisfies the requirements of DC 5054, not yet considered, for a temporary 100 percent rating for the one-year period immediately following his April 2009 surgery for the total hip replacement and/or a rating higher than 30 percent under this DC during the time since.  

To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the designated examiner for a review of the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed. The examination must include testing of the range of motion of the right hip/thigh, in degrees, with normal range of motion also specified, and indicate: (a) whether the right hip exhibits weakened movement, premature or excess fatigability, incoordination, or pain on movement (and, if feasible, these determinations should be expressed in terms of the degree of additional loss of motion due to these symptoms); and (b) whether pain significantly limits functional ability during flare-ups or when the right hip is used repeatedly over a period of time (this determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

The examiner should also state whether the right hip has either (i) markedly severe residual weakness, pain, or limitation of motion; or (ii) moderately severe residuals of weakness, pain, or limitation of motion. And lastly, the examiner should state whether the Veteran requires the use of crutches due to painful motion or weakness of the right hip.

Finally the examination should include an assessment of the surgical scar associated with the right hip replacement, including the measurements of the scar(s) and a determination as to whether the scar(s) are deep, superficial, cause limited motion, are unstable, or are painful.

The examiner must discuss the rationale for all opinions and conclusions expressed.


4. Then readjudicate the claim in light of the additional evidence, with specific consideration of DC 5054 (for hip replacement (prosthesis)).  Additionally determine whether service connection may be granted for the scar associated with the Veteran's post-operative right hip replacement procedure.  If the claim is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and give him an opportunity to respond to it before returning the file to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



